Citation Nr: 0302653	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 7, 
1994, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from May 1965 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO), which 
denied an effective date earlier than September 7, 1994, for 
the award of service connection for PTSD.  

The Board notes that in November 2002, the veteran submitted 
claims of service connection for hearing loss and tinnitus.  
Since these claims have not as yet been adjudicated, and 
inasmuch as they are not inextricably intertwined with the 
issue now before the Board on appeal, they are referred to 
the RO for initial consideration.


FINDINGS OF FACT

1.  The veteran was separated from active service in March 
1969.

2.  His original claim of service connection for PTSD was 
received at the RO on September 7, 1994.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 7 
1994, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran, under the Veterans 
Claims Assistance Act of 2000.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA notified the 
veteran of the provisions of the VCAA, the evidence of 
record, and the reasons for the denial of his claim, in a 
September 2002 Supplemental Statement of the Case.  See also 
August 1999 rating decision, December 1999 Statement of the 
Case.  He was also generally advised of VA's duties under the 
VCAA, as well as his responsibility to submit or identify 
evidence.  See, e.g., September 2002 Supplemental Statement 
of the Case, April 2000 RO letter.  Thus, the Board finds 
that VA has satisfied its duties to notify the veteran under 
the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In 
this case, the veteran's service department medical records 
are on file, as are all post-service clinical records 
specifically identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1) - (3) 
(2002).  There is no indication of relevant, outstanding 
records, nor is there a need for a VA medical opinion, given 
the nature of the issue on appeal.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the veteran have been fulfilled.  

I.  Factual Background

A review of the record shows that in December 1984, the 
veteran filed an application for VA compensation benefits.  
On his application, he indicated that he believed that he had 
been exposed to "toxic chemicals" during his tour of duty 
in Southeast Asia.  The veteran's application is silent for 
any notation of a psychiatric disability, including PTSD.

In a January 1983 letter, the RO advised the veteran that 
exposure to herbicides, in and of itself, was not a 
disability.  However, he was informed that if he believed 
that he had a specific disability as a result of exposure to 
defoliants, he should identify the disability.  He was 
advised that if he wished to pursue a claim, he should 
provide the additional information as soon as possible; if 
the additional information was not received within one year, 
any benefits payable could only be paid from the date of 
receipt of the information.  The veteran did not respond to 
the RO's request for additional information.

On September 7, 1994, the RO received the veteran's claim of 
service connection for "war stress."  He indicated that he 
had been a participant in the Menlo Park PTSD program in 
1987, but could not "remember if a claim was entered or 
filed at that time or not."  

In support of his claim, the RO obtained a June 1987 VA 
hospitalization summary showing that the veteran had been 
admitted in connection with his complaints of feeling "hurt 
and lonely."  On admission, he reported that he had served 
in Vietnam for 27 months and "saw a lot of people die."  He 
also reported that he had intrusive thoughts, survivor guilt, 
and hypervigilance.  During the course of hospitalization, 
the veteran participated in therapy groups in an appropriate 
manner.  However, just prior to discharge, it was suspected 
that he had used illegal drugs and a urine test was ordered.  
The veteran immediately decided that he wanted to leave the 
program, stating that his depression had lifted and he was 
unwilling to work on his "Vietnam issues."  The diagnoses 
on discharge included PTSD.  

Subsequent treatment records obtained by the RO, dated from 
January 1989 to July 1993, show that the veteran received 
psychiatric treatment from August 1992.  The assessments 
included PTSD.  

By September 1994 letter, the RO asked the veteran to provide 
additional information regarding his in-service stressors.  
He did not respond.  The RO also scheduled the veteran for a 
VA psychiatric examination in support of his claim, but he 
failed to appear.

By November 1994 rating decision, the RO denied service 
connection for PTSD.  In a letter dated later that month, the 
RO advised the veteran that his claim had been denied, as he 
had failed to report for a VA psychiatric examination.  He 
was advised that if he was willing to report for an 
examination, he should contact the RO and that unless such 
notification was received within one year, any benefits 
authorized would only be paid from the date the evidence was 
received.  

In April and May 1995 statements, the veteran indicated that 
he had been unable to attend the scheduled VA examination as 
he had been incarcerated for the past seven months.  He 
indicated that he was currently an inpatient at the Palo Alto 
VAMC, where he was receiving treatment for PTSD.  

Records obtained from the Palo Alto VAMC show that the 
veteran was hospitalized in April and May 1995, for treatment 
of, inter alia, PTSD.  

The veteran was thereafter scheduled for VA psychiatric 
examinations on two occasions.  Both times, he failed to 
report.  By September 1995 rating decision, the RO denied his 
claim of service connection for PTSD.  

In a letter received later that month, the veteran indicated 
that he had missed his VA psychiatric examinations, as he had 
been reincarcerated.  He indicated that he had been released 
and was currently an inpatient at the Palo Alto VAMC.

Records obtained from the Palo Alto VAMC show that the 
veteran was hospitalized from August 1995 to March 1996, for 
treatment of, inter alia, PTSD.  It was noted that the 
veteran had been hospitalized on two previous occasions (in 
1987 and in April 1995), but had been discharged on both 
occasions due to positive toxicology tests.

In April 1996, the veteran underwent VA psychiatric 
examination, at which the diagnoses included PTSD.  

By April 1996 rating decision, the RO granted service 
connection for PTSD, effective from September 7, 1994.  An 
initial 30 percent rating was assigned.  The veteran 
initiated an appeal with respect to the initial rating 
assigned by the RO, but he did not appeal the effective date.  
In a May 1997 rating decision, the RO increased the initial 
rating for the veteran's PTSD to 100 percent, thus satisfying 
his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 1999, more than three years after he was notified of 
the original award of service connection for PTSD effective 
from September 7, 1994, the veteran contacted the RO and 
requested reconsideration of the effective date of the award.  
He noted that he had been first diagnosed with PTSD in 1987 
at the Menlo Park VAMC.  

In an August 1999 rating decision, the RO denied the 
veteran's claim for an earlier effective date, noting that 
there was no indication of record that he had filed a claim 
of service connection for PTSD prior to September 7, 1994.  

The veteran appealed the RO determination.  He argued that 
when he was hospitalized for treatment of PTSD in 1987, he 
"did indeed discuss the desire to file a claim" and 
"received NO assistance."  He claimed that his medical 
records should indicate that he "repeatedly asked [VA] 
medical staff for direction/help in filing a claim."  He 
argued that VA had failed in its duty to assist him in filing 
a claim.  

The RO thereafter obtained additional clinical records from 
the Palo Alto VAMC, including outpatient treatment records 
dated from September to December 1987, and hospitalization 
notes dated from June to July 1987.  These records contain no 
indication whatsoever that the veteran made any reference 
with respect to filing a claim of service connection for 
PTSD.  

Additionally, records obtained from the San Jose Vet Center, 
dated from May 1984 to January 1988, show that in July 1984, 
the veteran was referred to a veteran's benefits officer, 
apparently for assistance in filing a claim.  The Board 
observes, as set forth above, that the veteran filed a claim 
of service connection for exposure to "toxic chemicals" in 
December 1984.  However, that application is silent for any 
notation of a psychiatric disability, including PTSD.  There 
is no other indication of record that the veteran filed a 
claim of service connection for PTSD prior to September 7, 
1994.

II.  Analysis

Initially, the Board observes that by April 1996 rating 
decision, the RO granted service connection for PTSD, 
effective from September 7, 1994.  Although the veteran was 
notified of his procedural and appellate rights by May 1996 
letter, he did not appeal the effective date assigned by the 
RO.  Thus, under applicable criteria, the decision is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. §§ 7104, 7105.  However, in view of the veteran's 
contentions in this case, and in light of the fact that the 
RO has recently associated additional 1984 to 1987 VA 
clinical records with the claims folder, the Board will 
consider the veteran's claim of entitlement to an effective 
date earlier than September 7, 1994, on a de novo basis.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) (discussing 
constructive possession doctrine); see also See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2002).  
An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2) (2002).

In this case, the evidence shows that the veteran's original 
claim of service connection for PTSD was received at the RO 
on September 7, 1994.  Obviously, this claim was received 
long after his separation from service in March 1969.  There 
is no objective indication in the record that the veteran 
filed a claim of service connection for PTSD prior to 
September 7, 1994.  Under the criteria set forth above, 
therefore, there is no legal basis for an effective date 
earlier than September 7, 1994, for the award of service 
connection for PTSD.  

However, the veteran contends that he is entitled to an 
effective date in 1987 for the award of service connection 
for PTSD, as he was treated for PTSD by VA in 1987.  He 
further claims that he repeatedly advised VA hospital staff 
at that time that he wanted assistance in filing a claim of 
service connection for PTSD.  Thus, the Board has reviewed 
these VA treatment records for any indication that could 
serve to raise an informal claim of service connection for 
PTSD.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2002).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that "[s]ection 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid."  Thus, 
before VA can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Id.; see also 
Brannon v. West, 12 Vet. App. 32 (1998); Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. Aug. 25, 1999) ("To permit an oral 
statement to constitute the filing of an informal claim would 
create serious problems in the operation of the veterans 
benefits programs.  It would often be impossible for the 
Department's personnel who handle and process these claims to 
recollect many of the oral applications made, let alone the 
details of those claims.").

Again, in this case, the veteran does not contend (and there 
is no indication of record) that he contacted VA in writing 
regarding his PTSD claim prior to September 7, 1994.  The 
Board has considered the veteran's contentions to the effect 
that he repeatedly advised VA hospital staff in 1987 that he 
wished to file a claim of service connection for PTSD.  
However, without exception, these 1987 treatment records are 
wholly negative for any objective indication that the veteran 
indicated a desire to file a claim of service connection for 
PTSD.  The Board finds that the negative documentary evidence 
of record is far more probative that the recent assertions of 
the veteran, made in the context of a claim for VA benefits.  

The Board has also considered the veteran's assertions to the 
effect that the mere fact that he was treated for PTSD in 
1987 should constitute a claim of service connection for that 
disability.

Under 38 C.F.R. § 3.157(b) (2002), once a formal claim for 
compensation has been allowed, the date of report of VA 
outpatient examination or hospital report will be accepted as 
the date of informal claim only if such record pertains to a 
disability for which service connection has been established.  
These provisions apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

In this case, it is clear that VA clinical records showing 
treatment for PTSD prior to September 7, 1994, cannot be 
considered an "informal claim" of service connection for 
PTSD under 38 C.F.R. § 3.157(b), since an informal claim for 
compensation had not been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  Nor was a 
claim of service connection for PTSD received at the RO 
within one year of VA treatment.  Moreover, the mere fact 
that there were complaints, findings, or diagnoses pertaining 
to PTSD does not evidence an intent on the part of the 
veteran to seek service connection for that condition.  See 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (en banc) (While 
examination or hospitalization records may be considered 
informal claims under 38 C.F.R. § 3.157(b), there must first 
be a prior allowance or disallowance of a former claim).  
Consequently, these VA clinical records do not serve as a 
claim of service connection for PTSD.

In summary, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory authority for such retroactive effective 
date.  As there is no statutory provision which authorizes VA 
to award benefits retroactively on the basis of the veteran's 
1987 treatment for PTSD, his claim for an earlier effective 
date for the award of service connection for PTSD must fail.  
Based on the facts in this case, there is no legal basis for 
an effective date earlier than September 7, 1994, for the 
award of service connection for PTSD.  The evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than September 7, 1994, for the 
award of service connection for PTSD is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

